838 F.2d 471
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas E. MALONE, Petitioner-Appellant,v.Billy W. COMPTON, Respondent-Appellee.
No. 87-5417.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1988.

Before LIVELY, Chief Judge, NATHANIEL R. JONES and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se Tennessee state prisoner moves for appointment of counsel and appeals the district court's judgment denying his 28 U.S.C. Sec. 2254 habeas corpus petition.


3
Petitioner was convicted, by a jury, of first degree murder and was sentenced to life imprisonment.  In his petition, he argued that he was denied due process and that he received ineffective assistance of counsel.  Upon review, we conclude the district court properly denied the petition.


4
Accordingly, the motion for appointment of counsel is denied, and the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit, for the reasons set forth in the district court's opinion dated March 9, 1987.